UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1028


DEBBIE WRIGHT,

                 Plaintiff – Appellant,

          v.

COMMONWEALTH PRIMARY CARE, INCORPORATED,            d/b/a   Wyndham
Family Practice; MELANIE P. BOGGS, M.D.,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00034-JRS)


Submitted:   August 26, 2011                 Decided:   September 6, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William G. Shields, THE SHIELDS LAW FIRM, PLLC, Richmond,
Virginia, for Appellant. Paul T. Walkinshaw, Garland B. Nagy,
HANCOCK, DANIEL, JOHNSON & NAGLE, P.C., Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Debbie   Wright       appeals     the    district      court’s    orders

striking    Wright’s      expert     designation          and   dismissing         her

complaint and denying reconsideration.                  We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the   reasons   stated       by    the       district     court.       Wright       v.

Commonwealth    Primary      Care,    No.      3:10-cv-00034-JRS       (E.D.       Va.

Nov. 2 & Dec. 9, 2010).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and      argument    would     not     aid   the

decisional process.



                                                                           AFFIRMED




                                         2